Title: John Adams to Abigail Adams, 26 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr. 26. 1793
I have enough to do to write Apologies in Answer to Invitations to dinner and to Tea Parties: but I have long Since taken the Resolution that I will not again loose myself and all my time in a wild vagary of Dissipation. As it is not in my Power to live on equal terms with the Families and Personages who exhibit so much real Hospitality in this City, I would not lay myself under Obligations to them which I could not repay. But besides this I have other Motives. I have Occasion for some time to write Letters to my friends, and for more, that I may read something, and not be wholly ignorant of what is passing in the litterary World. There is more pleasure and Advantage to me, in this than is to be found in Parties at dinner or at Tea.
Columbus is republishing in New York, in a public Paper, of whose Title I am ignorant, whose Editor is Mr Noah Webster who is lately removed from Hartford to that City, and is Said to conduct his Gazette with Judgment and Spirit upon good Principles. He has given a conspicuous Place and a large handsome Type, as I am told to the Speculations of the Bostonian. Here they are unknown, except to two or three, but I have heard they are to appear a Printer having heard Mr Ames Say they were a very compleat Thing and that there was but one Man in Boston that he knew of who could write them
our Friend Mr Cabot has bought a Farm in Brokelyne, adjoining to that of my Grandfathers, where he is to build an House next Summer. He delights in nothing more than in talking of it. The Searchers of Secret motives in the heart have their Conjectures that this Country Seat in the Vicinity of Boston was purchased with the Same Views which some Ascribed to Mr Gerry in purchasing his Pallace at Cambridge and to Gen. Warren in his allighting on Milton Hill. Whether these Shrewd Conjectures are right or not, I own I wish the State may never have worse Governors, than Gerry or Cabot, and I once thought the Same of the other.
I am told Mr Jefferson is to resign tomorrow. I have so long been in an habit of thinking well of his Abilities and general good dispositions, that I cannot but feel some regret at this Event: but his Want of Candour, his obstinate Prejudices both of Aversion and Attachment: his real Partiality in Spite of all his Pretensions and his low notions about many Things have so nearly reconciled me to it, that I will not weep. Whether he will be chosen Governor of Virginia, or whether he is to go to France, in Place of Mr Morris I know not. But this I know that if he is neglected at Montecello he will soon see a Spectre like the disgraced Statesman in Gill Blass, and not long afterwards will die, for instead of being the ardent pursuer of science that some think him, I know he is indolent, and his soul is poisoned with Ambition. Perhaps the Plan is to retire, till his Reputation magnifies enough to force him into the Chair in Case. So be it, if it is thus ordained. I like the Precedent very well because I expect I shall have occasion to follow it.— I have been thirty years planning and preparing an Assylum for my self and a most admirable one it is, for it is so entirely out of order, that I might busy myself, to the End of my Life, in making Improvements. So that God willing I hope to conquer the fowl Fiend whenever I shall be obliged or inclined to retire. But of this prattle, (entre nous) enough.
Yours as ever
